DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on January 12, 2021 is acknowledged.  Claims 1, 3-4, 8-10, 12-13 are amended, Claims 5-7, 11, are 14-18 are canceled, and Claims 19-23 are new.  Thus, Claims 1-4, 8-10, 12-13, and 19-23 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendments to the Specification are acceptable (pp. 2-4 of Applicants’ reply filed on January 12, 2021).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	SCROLL COMPRESSOR INCLUDING MOVEABLE SCROLL SPIRAL HAVING A CUTOUT MOVEABLY ARRANGED TO PROVIDE LOW AND HIGH FLOW RATES OF COMPRESSED FLUID FROM A COMPRESSION CHAMBER TO A DISCHARGE PORT 

Claim Objection
A claim is objected to because of the following informality:  
		“being 90o or more greater than the second rotation angle positon.” (second to last line of Claim 1) should be “being greater than or equal to 90o of [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 19
	The phrase “a period from the first rotation angle position to the second rotation angle position” (Claim 19, line 4) makes the claim indefinite in that it is not understood what kind of “period” is being referred to whether this is a period of time or a period of 

In Regard to Claim 20 and claims dependent thereon
	The element “the compression chamber” (Claim 20, line 11) has improper antecedent basis.  
	The element “the outer edge of the moveable scroll wrap” (Claim 20, line 12) has improper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by US5242283 (Mori et. al.; issued on September 7, 1993 (MORI). 
	In reference to Claim 20, MORI discloses: 
		A scroll compressor (title, Abstract, Figs. 1-15) comprising: 
			a fixed scroll (fixed scroll 2, col. 4, line 3, Fig. 1) including a fixed scroll end plate (fixed scroll end plate 12, col. 4, line 3) and a fixed scroll wrap (fixed spiral element 13, col. 4, line 4); 

			a crankshaft (drive shaft 4, col. 4, line 11) rotatable to cause the movable scroll (3) to revolve (col. 1, lines 15-17); 
			a discharge port (discharge port 16, col. 4, lines 51 and 52, Fig. 1) formed in the fixed scroll end plate (12); and 
			a cutout portion (tapered surface 15b, col. 5, lines 28-30, Figs. 2, 4, 8, and 9) provided on an outer edge of the movable scroll wrap (of 15, 15b is at edge A which is a radially outer edge of 15 relative to edge B of 15, Examiner’s ANNOTATED Figs. 8 and 9 of MORI),
			the movable scroll wrap (15) at least partially covering the discharge port (16, Fig. 8) such that a communication area (associated with 16) changes as the movable scroll (3) revolves (col. 5, lines 62-68 to col. 6, lines 1-5), the communication area being an area of a portion of a total area of the discharge port (16) that contributes to communication with the compression chamber (5, col. 7, lines 7-15), 
			a profile of the discharge port (the profile of 16 is the outline illustrated in dashed line of 16 as shown in Fig. 8) including a section (the left curved portion of the profile of the oval shaped discharge port 16, Fig. 8) configured to coincide with a profile of the outer edge (C, ANNOTATED Figs. 8 and 9 of MORI) of the movable scroll wrap (15) when the crankshaft (4) is at a prescribed rotation angle position (where spiral elements 13, 15 are position as is shown in Fig. 8), and
not structurally filled by the orbiting spiral element 15 such that the discharge hole at D is not covered by the orbital spiral warp 15, Figs. 8-10 and Examiner’s ANNOTATED Fig. 8 of MORI).
	In reference to Claim 21, MORI discloses that the cutout portion (15b, Figs. 8 and 9) creates a gap (E, Examiner’s ANNOTATED Figs. 8 and 9 of MORI) between a sliding surface (F, Examiner’s ANNOTATED Figs. 8 and 9 of MORI) of the movable scroll wrap (15) and a profile of the discharge port (the profile of 16 is the outline illustrated in dashed line of 16 as shown in Fig. 8) as the movable scroll (3) revolves from a first rotation angle position (at a position prior to the position of the spirals 13, 15 prior to that shown in Fig. 8) to a second rotation angle position (as shown in Fig. 8), the second rotation angle position being the prescribed rotation angle position (as shown in Fig. 8).
	In reference to Claim 22, MORI discloses that the cutout portion (15b) has a sloped shape (the tapered, angled shape of 15b is best shown in Fig. 9 and is sloped relative to the surfaces that connect with 15b).

    PNG
    media_image1.png
    791
    551
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Figs. 8 and 9 of MORI

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MORI in view of US2002/0094292 (Fujita et al.; published on July 18, 2002) (FUJITA).  
	In reference to Claim 23, MORI teaches a cutout portion that has a shape, but MORI does not teach that the cutout portion specifically has a step-like shape.  FUJITA teaches a scroll compressor (title, Abstract, Figs. 1-11B) that includes a cutout (shown between the portions (101a, 101b) of the spiral, Fig. 6B) that has a step-like shape (stepped portion is crossed by the lead line of reference numeral 101b, Fig. 6B).
.   

Allowable Subject Matter
Claims 1-4, 8-10, and 12-13 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is a statement of reasons for the indication of allowable subject matter:  
			The scroll machine as claimed (and which was persuasively argued by Applicants on pp. 14 and 15 of Applicants’ reply under the 102 rejections section) including specifically that the third rotation angle position being 90o or more greater than the second rotation angle position (last two lines of independent Claim 1) is not shown or rendered obvious over the prior art of record.  Claims 2-4, 8-10, 12-13, and 19 are also indicated as allowable subject matter by virtue of being dependent on Claim 1.   


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on January 12, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, and
			(iii) 35 U.S.C. 112, second paragraph rejections.
which are hereby withdrawn by the Examiner.  

Applicants assert that YOSHII does not disclose that the third rotation angle position being 90o or more greater than the second rotation angle position because assuming the position of 0 degrees in YOSHII corresponds with the second rotation angle the third angle is at most only 70 degrees greater than the third angle, not 90 degrees as is now recited in independent Claim 1 (bottom of p. 14 to the top of p. 15 of Applicants’ reply, as it applies to the upper line of the graph of Fig. 7 of YOSHII).  Applicant’s arguments have been fully considered and are persuasive with respect to independent Claim 1.  Thus, the previous 35 U.S.C. 102 rejection of Claim 1 has been 
	The limitations of new independent Claim 20 are rejected based on the prior art evidence of MORI (US5242283) under 35 U.S.C. 102 and are also described above.   
   
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday February 1, 2021

/Mary Davis/Primary Examiner, Art Unit 3746